12-1939
    Saleh v. Qderopateo LLC


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    1st day of November, two thousand thirteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                AMALYA L. KEARSE,
                RICHARD C. WESLEY,
                      Circuit Judges.
    _____________________________________________

    Paul Saleh,

                              Plaintiff-Appellee,

                    v.                                                    12-1939

    Qderopateo LLC, Qdero Limited (BVI), Qdero Limited
    Hong Kong,

                              Defendants,

    Albert Francesco, Christopher Buffalino, Andrew M.
    Gaines II,

                              Defendants-Appellants.*

    _____________________________________________



            *
                The Clerk of the Court is directed to amend the caption as set forth above.
FOR PLAINTIFF-APPELLEE:                               CHARLES EDWARD SCHMIDT, Kennedy,
                                                      Lillis, Schmidt & English, New York, NY.

FOR DEFENDANT-APPELLANT
FRANCESCO:                                            Albert Francesco, pro se, Hazlet, NJ.

FOR DEFENDANT-APPELLANT
BUFFALINO:                                            Christopher Buffalino, pro se, Hazlet, NJ.

FOR DEFENDANT-APPELLANT
GAINES:                                               Andrew M. Gaines II, pro se, Hazlet, NJ.


       Appeal from the judgment entered November 14, 2011 and an order entered March 30,

2011 by the United States District Court for the Southern District of New York (Castel, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment and order of the district court are AFFIRMED.

       Defendants-Appellants Albert Francesco, Christopher Buffalino, and Andrew M. Gaines

II, proceeding pro se, appeal the district court’s entry of default judgment against them in favor

of Plaintiff-Appellee Paul Saleh pursuant to Federal Rule of Civil Procedure 55(b)(2) and its

order denying their motion pursuant to Federal Rules of Civil Procedure 59(e) and 60(b) for

relief from the district court’s entry of default judgment. We assume the parties’ familiarity with

the underlying facts, the procedural history of the case, and the issues on appeal.

       We review an entry of default judgment for abuse of discretion. See Guggenheim

Capital, LLC v. Birnbaum, 722 F.3d 444, 451 (2d Cir. 2013). We also review motions under

Federal Rules of Civil Procedure 59 and 60 for abuse of discretion. See Johnson v. Univ. of

Rochester Med. Ctr., 642 F.3d 121, 125 (2d Cir. 2011) (per curiam) (Rule 60); India.Com, Inc. v.

Dalal, 412 F.3d 315, 320 (2d Cir. 2005) (Rule 59). A district court abuses its discretion when its



                                                 2
decision rests on an error of law or a clearly erroneous factual finding, or cannot be found within

the range of permissible decisions. Johnson, 642 F.3d at 125.

       Here, an independent review of the record and relevant case law reveals that the district

court properly entered default judgment and denied the appellants’ motion pursuant to Rules 59

and 60. We affirm for substantially the reasons stated by the district court in its thorough

decisions entered on November 10, 2011 and March 30, 2012.

       We have considered all of the appellants’ arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment and order of the district court. The appellee also

requests an award of attorneys’ fees, in accordance with the parties’ contract, for the work of his

counsel in connection with this appeal. We accordingly REMAND the case to the district court

for determination of such an award in the first instance.


                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




                                                 3